DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/08/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated on the signed copy of the IDS, the non-patent literature document Korean Office Action dated March 10, 2020 has not been considered because no translation or explanation of relevance has been filed. See MPEP 609.04(a) III for information on different ways to provide a concise explanation of relevance.

Claim Interpretation
The use of “conductive” in the claims is interpreted as electrically conductive. This is consistent with the instant specification and disclosure of the pins to transmit electrical signals [0081].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2011/0287631 of Yamamoto, hereinafter Yamamoto.
Regarding claim 1, Yamamoto teaches a focus ring height adjusting device (abstract and Fig 3) comprising: a focus ring (5 Fig 3-4); a first lift pin configured to move upward at one side of the focus ring height adjusting device to come into contact with the focus ring (310 Fig 3-4 [0059], [0061]); and a second lift pin configured to move upward at the other side of the focus ring height adjusting device to come into contact with the focus ring ([0059], [0061] refer to pins in plurality and [0064] teaches two or more lifter pins), wherein the first lift pin and the second lift pin move upward until both of the first lift pin and the second lift pin come into contact with the focus ring to compensate for an inclination of the focus ring (Fig 3-4). Regarding “to compensate for inclination of the focus ring”, this is directed to the intended use of the apparatus and the structure of Yamamoto is capable of addressing this use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of 
Regarding claim 2, Yamamoto teaches the pins are formed of conductive material ([0064] taught by teaching of electrical connection of the focus ring and holding stage by the lifter pins 310).
Regarding claim 4, Yamamoto teaches the pins are electrically connected to the stage and ring [0064] and multiple pins may be electrically connected in this manner. This results in the pins being electrically connected. ). Regarding whether both of the pins come into contact is determined on the basis of whether a closed circuit is formed between the focus ring and first and second lift pins, this is directed to the intended use of the apparatus and the structure of Yamamoto is capable of addressing this use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 6, the limitations are directed to the manner in which the apparatus is intended to be operated. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, Yamamoto teaches an etching apparatus (Fig 1), including a housing (1 Fig 1), shower head (16 Fig 1) installed in the housing and serving as the upper electrode (Fig 1 and [0036]); a susceptor installed in the housing (2 Fig 1) serving as the lower electrode [0036]; an electrostatic chuck installed on the susceptor (6 Fig 1 [0037]) in which the wafer (W fig 1) is seated [0037]; and a focus ring height adjusting device (abstract and Fig 3) comprising: a focus ring (5 Fig 3-4); a first lift pin configured to move upward at one side of the focus ring height adjusting device to come into contact with the focus ring (310 Fig 3-4 [0059], [0061]); and a second lift pin configured to move upward at the other side of the focus ring height adjusting device to come into contact with the focus ring ([0059], [0061] refer to pins in plurality and [0064 teaches two or more lifter pins), wherein the first lift pin and the second lift pin move upward until both of the first lift pin and the second lift pin come into contact with the focus ring to compensate for an inclination of the focus ring (Fig 3-4). Regarding “to compensate for inclination of the focus ring”, this is directed to the intended use of the apparatus and the structure of Yamamoto is capable of addressing this use. It has been held that 
Regarding claim 9, Yamamoto teaches the pins are formed of conductive material ([0064] taught by teaching of electrical connection of the focus ring and holding stage by the lifter pins 310).
Regarding claim 10, Yamamoto teaches the pins are electrically connected to the stage and ring [0064] and multiple pins may be electrically connected in this manner. This results in the pins being electrically connected. ). Regarding whether both of the pins come into contact is determined on the basis of whether a closed circuit is formed between the focus ring and first and second lift pins, this is directed to the intended use of the apparatus and the structure of Yamamoto is capable of addressing this use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent 5900062 of Loewenhardt et al., hereinafter Loewenhardt.
Regarding claim 3, Yamamoto fails to teach the material of the lift pins. In the same field of endeavor of a plasma processing apparatus with a focus ring (Fig 1), Loewenhardt teaches that lift pins can be formed of silicon carbide or titanium oxide (col 8, ln 20-35). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yamamoto to include silicon carbide or titanium oxide as the material of the lift pin because Yamamoto does not limit the material and Loewenhardt teaches this material provides successful results for lift pins in a plasma apparatus.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Application Publication 2009/0021236 of Foster et al., hereinafter Foster.
Regarding claim 5, Yamamoto teaches an electrical signal supply provided to a wire connecting the first and second lift pins (see wire containing resistor 301 Fig 3) [0061]. Yamamoto fails to teach a meter and does not teach determining if a closed circuit is formed (note this is directed to the intended use of the apparatus). Addressing the same problem of alignment in a processing tool (abstract), Foster teaches an electric signal meter (ammeters 17 Fig 1) on a wire of an alignment or contact circuit with DC voltage (Fig 1) [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include this in the wire of Yamamoto because the ammeter provides an indication of whether and how much .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Application Publication 2019/0385880 of Myles et al., hereinafter Myles.
Regarding claim 7, Yamamoto fails to teach the movement mechanism for the lift pins. Addressing the same problem of lifting a focus ring [0015], Myles teaches that each lift pin had its own drive motor (lift pin controller) [0023] and that these drive motors may be stepper motors capable of adjusting the height of the lift pins [0023]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yamamoto to include the lifting structure of Myles because Yamamoto does not teach or limit the lifting structure and Myles demonstrates successful results with this lifting structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0161101 teaches a focus ring with determination of contact [0057]. US 2005/0072760 teaches determining contact by forming a closed circuit [0042]. US 2017/0115657 teaches conductive lift pins and application of current to the focus ring by the lift pins [0064].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARGARET D KLUNK/Examiner, Art Unit 1716         

/KEATH T CHEN/Primary Examiner, Art Unit 1716